Filed 11/4/20 In re Janelle A. CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

In re JANELLE A., a Person Coming                                     B305439
Under the Juvenile Court Law.

ANDREA A.,                                                            (Los Angeles County
                                                                      Super. Ct. No. 19CCJP08174)
         Plaintiff and Respondent,

         v.

EDWIN A.,

         Defendant and Appellant,

LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

         Real Party in Interest.

      APPEAL from an order of the Superior Court of Los
Angeles County. Stephen C. Marpet, Judge Pro Tempore.
Dismissed.
      Mitchell Keiter, under appointment by the Court of Appeal,
for Defendant and Appellant.
      No appearance for Plaintiff and Respondent.
               ______________________________

       Edwin A. (Father) challenges a restraining order issued by
a juvenile court to the extent it named his daughter, Janelle A.,
as a protected person. While Father’s appeal was pending, the
juvenile court struck Janelle from the order. We conclude this
rendered the appeal moot and dismiss it.
       Father and Andrea E. (Mother) dated on and off for around
10 years, and they separated in 2019. They have one child
together, Janelle, who was born in 2014. A juvenile court
granted Mother sole legal custody of Janelle in 2017.
       In October 2019, Father asked if Janelle could sleep over at
his home, and Mother agreed. When Mother arrived at Father’s
home, she noticed he was sleeping in his car. Janelle went inside
the house to use the bathroom while Mother checked on Father.
She saw that Father had a balloon in his mouth and a tank of
nitrous oxide next to him. Father woke up when Mother tapped
on the window, and he looked at her with a blank facial
expression, like a zombie.
       Father “snapped out of it” and became angry when Mother
asked what he was doing. He kicked Mother, chased her inside
the house, and hit her on the arm with a closed fist. Father tried
to hit Mother a second time, but she stepped back and he missed.
Father stopped when he heard Janelle coming out of the
bathroom. He took Mother’s phone and purse, and he drove
away. Mother called the police.




                                 2
        Janelle subsequently told a social worker that Father
“drinks a lot of beer” and then acts like a zombie. Janelle said
she is scared of Father because he “hits me really hard” when he
is mad.
        In December 2019, Mother filed a request for a restraining
order protecting her and Janelle from Father. In a declaration
attached to the request, Mother claimed that before Janelle was
born, Father would often push her and punch her in the face with
a closed fist, leaving her with a fat lip or black eye. After Janelle
was born, Father’s abuse was more verbal. However, during an
incident in 2016, Father became angry with Mother for not
taking out the trash, chased after her, and kicked her while
Janelle was nearby. Father again used violence during the
October 2019 incident, after which he told Mother she “will pay
for calling the cops on him.” Father also picked up Janelle
without Mother’s consent and threatened to never give her back.
        Around the same time Mother filed her request, the Los
Angeles County Department of Children and Family Services
(DCFS) filed a petition asserting Janelle is a person described by
Welfare and Institutions Code section 300. The juvenile court
considered Mother’s request for a restraining order at a combined
jurisdiction/disposition hearing. The court sustained DCFS’s
petition, removed Janelle from Father’s custody, and granted
Father monitored visits. It also granted Mother’s request for a
three-year restraining order prohibiting Father from making
contact with and harassing her and Janelle, with a carve-out for
visits.
        Father timely appealed. His sole contention on appeal is
that the juvenile court erred by including Janelle as a protected




                                  3
person under the restraining order. He does not challenge the
portions of the restraining order concerning Mother.
      After Father filed his opening brief on appeal, the juvenile
court granted Mother’s request to remove Janelle as a protected
person under the restraining order.1 We requested the parties
submit supplemental briefs addressing whether Father’s appeal
is moot in light of this order. Father concedes that it is. We
agree and dismiss the appeal on that basis. (See In re Jessica K.
(2000) 79 Cal.App.4th 1313, 1315 [“When no effective relief can
be granted, an appeal is moot and will be dismissed.”].)
                           DISPOSITION
      We dismiss Father’s appeal as moot.




                                           BIGELOW, P.J.
We concur:



                  STRATTON, J.




                  WILEY, J.




1     On our own motion, we take judicial notice of the court’s
August 31, 2020 minute order striking Janelle from the
restraining order. (See Evid. Code, § 452, subd. (d); In re Kayla
W. (2017) 16 Cal.App.5th 409, 415, fn. 6.)



                                 4